                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                No. 7:19–CV–254–BR

WENDY DALE,                                   )
                                              )
                      Appellant,              )
       v.                                     )       ORDER
                                              )
ALGERNON L. BUTLER, III,                      )
                                              )
                      Appellee.               )

       This matter is before the court on appellant Wendy Dale’s motion for rehearing pursuant

to Federal Rule of Bankruptcy Procedure 8022. (DE # 24.) Appellant requests that the court

rehear her appeal from the bankruptcy court’s 9 December 2019 and 8 January 2020 orders,

which this court affirmed on 17 November 2020.

       A motion for rehearing under Bankruptcy Rule 8022 must state with particularity
       each point of law or fact that the movant believes the district court has overlooked
       or misapprehended. Fed. R. Bank. P. 8022(a)(2). Although the Rule does not
       specify a standard of review, the standard used to evaluate motions to alter or amend
       a judgment pursuant to Federal Rule of Civil Procedure 59(e) is appropriate. See
       Maines v. Wilmington Sav. Fund Soc’y, No. 3:15CV00056, 2016 WL 6462141, at
       *1–*2 (W.D. Va. Oct. 31, 2016) (“Petitions for rehearing function to ensure that
       the court properly considered all relevant information in reaching its decision; they
       should not be used to simply reargue the plaintiff’s case or assert new grounds.”
       (internal quotation marks and citations omitted)); In re Envtl. Techs. Int’l, Inc., No.
       8:15-AP-786-KRM, 2017 WL 3124246, at *1 (M.D. Fla. July 21, 2017) (applying
       Rule 59(e) standard to motion under Bankruptcy Rule 8022); Am. First Fed., Inc.
       v. Theodore, 584 B.R. 627, 632–33 (D. Vt. 2018); Ocwen Loan Servicing, LLC for
       Deutsche Bank Nat’l Tr. Co. v. Randolph, No. BR 15-10886, 2018 WL 2220843,
       at *2 (W.D. Pa. May 15, 2018) (a Rule 8022 motion functions, essentially, like a
       traditional motion for reconsideration). Such a motion may be granted on three
       limited grounds: (1) to accommodate an intervening change in controlling law; (2)
       to account for new evidence not previously available; or (3) to correct a clear error
       of law or prevent manifest injustice. See United States ex rel. Becker v.
       Westinghouse Savannah River Co., 305 F.3d 284, 290 (4th Cir. 2002) (citing Pac.
       Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998)), cert. denied,
       538 U.S. 1012 (2003). The motion “may not be used to relitigate old matters, or to
       raise arguments or present evidence that could have been raised prior to the entry
       of judgment.” Pac. Ins. Co., 148 F.3d at 403 (quoting 11 Wright et al., Federal




            Case 7:19-cv-00254-BR Document 25 Filed 02/03/21 Page 1 of 2
       Practice and Procedure § 2810.1, at 127–28 (2d ed. 1995)). “In general,
       ‘reconsideration of a judgment after its entry is an extraordinary remedy which
       should be used sparingly.’” Id. (quoting Wright et al., supra, § 2810.1, at 124).

Kelly v. Schlossberg, No. CV PX-17-3846, 2018 WL 4357486, at *2 (D. Md. Sept. 12, 2018),

aff’d sub nom. In re Myers, 773 F. App’x 161 (4th Cir. 2019).

       Appellant contends that the court misconstrued the factual and legal issues regarding the

conversion of her bankruptcy case from Chapter 7 to Chapter 13 and the reasonableness of the

trustee’s settlement of her employment discrimination lawsuit. (Mot., DE # 24, at 2.) She is

rearguing her appeal on those issues or raising arguments that could have been asserted earlier.

The court declines to revisit its ruling on appeal, and appellant’s motion is DENIED.

       This 3 February 2021.




                                     __________________________________

                                                     W. Earl Britt
                                                     Senior U.S. District Judge




                                                2

          Case 7:19-cv-00254-BR Document 25 Filed 02/03/21 Page 2 of 2
